DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 8/10/2022.  
Claims 1, 9 and 13 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae et al. (US-2018/0338281 hereinafter, Bangolae) in view of Kim et al. (US-2020/0100088 hereinafter, Kim).
Regarding claim 1, Bangolae teaches a communication method of a network entity for a network equipment (Abstract), comprising:
receiving a request message of entering a power saving mode from a user equipment (UE); (Claim 28 “signal transceiver circuitry at the UE to send an eDRX-request communication to a mobility management entity (MME) via a wireless connection to a cellular base station, wherein the eDRX-request communication indicates that the UE requests to use eDRX for an idle mode of the UE”)
determining a length of a delay timer of the power saving mode according to the request message; (Page 2 [0027] “The message can include a proposed eDRX timer value or some other indication (e.g., an extended DRX indication) that the UE is requesting to commence an eDRX cycle. The MME can send an accept message (e.g., an Attach/TAU Accept) granting the UE permission to commence the eDRX cycle. The accept message can include an eDRX timer value T.sub.eDRX. In cases where the request message included a proposed eDRX timer value, T.sub.eDRX can be equal to the proposed eDRX timer value. Alternatively, T.sub.eDRX can be a different timer value that the MME deems acceptable”)
paging the UE in response to an expiry of the delay timer of the power saving mode; (Claim 41 “send an S1 Application Protocol (S1-AP) paging message to the eNB before a periodic time instant T.sub.N, where T.sub.N is defined by the equation T.sub.N=T.sub.rlsS1T.sub.Offset+N*T.sub.eDRX, wherein N is a positive integer and T.sub.rlsS1 is a time instant when an Si release procedure for the UE has been completed at the MME”) and
triggering a service request procedure to transmit downlink data after the UE accepts the paging.  (Fig. 1a [Tx/Rx Traffic] and Page 2 [0025] “The UE can monitor for a paging message at each of the POs 102a-d. Incoming traffic for the UE can be identified at an MME at a time between the PO 102c and the PO 102d. The MME can send a paging message to the UE at PO 102d to notify the UE that there is incoming traffic for the UE. The UE can then trigger random access procedure to establish an RRC connection so that the incoming traffic can be received and outgoing traffic can also be sent.”)
Bangolae differs from the claimed invention by not explicitly reciting the power saving mode is mobile initiated connection only (MICO) mode.  
In an analogous art, Kim teaches a method and system for transmission to a UE (Abstract) that includes using eDRX in an EPC system (Fig. 22, [0725], [0757-0758] and using MICO in a 5GS system.  (Fig. 23 and [0795-0796])
Before the effectively filing date of the invention, it would have been obvious to one of ordinary skill in the art to recognize that the process for preparing to enter eDRX in an EPC network could have be used when implementing MICO in a 5G network and the results of the substitution would have been predictable.  One of ordinary skill in the art would have been motivated to do this since Kim states that eDRX can be applied to a 5G system as well.  (Kim [0725])
	Regarding claim 2, Bangolae in view of Kim teaches wherein the request message includes a registration request message or a periodic registration update request.  (Bangolae Claim 35)
	Regarding claim 3, Bangolae in view of Kim teaches in response to allowing the UE to enter the MICO mode by the network equipment, simultaneously triggering a delay timer of the UE (Claim 28 “identify an eDRX timer value (T.sub.eDRX) to be applied, wherein the T.sub.eDRX specifies a duration of an eDRX cycle; and use the T.sub.ref and the T.sub.eDRX to identify paging occasions (POs) that are to be monitored at the UE.”) and the delay timer of the network equipment to count down; (Claim 39 and 41)
	wherein the delay timer is of an access management function (AMF) entity of the network equipment.  (Bangolae Claim 36 “MME” is equivalent to AMF, see Kim Fig. 22 [MME] and Fig. 23 [AMF])
	Regarding claim 4, Bangolae in view of Kim teaches determining a period of the UE of downloading downlink data according to the delay timer (Fig. 1B [Tx/Rx Traffic]) and notifying other network entities of the network equipment and/or other user equipment about a status of the UE.  (Bangolae Claims 47 and 49)
	Regarding claim 9, Bangolae teaches a communication method of a network entity for a user equipment (UE) (Abstract), comprising:
	triggering a request message of entering a power saving mode; (Claim 28 “signal transceiver circuitry at the UE to send an eDRX-request communication to a mobility management entity (MME) via a wireless connection to a cellular base station, wherein the eDRX-request communication indicates that the UE requests to use eDRX for an idle mode of the UE”)
	receiving a time length of a delay timer determined by a network equipment (Page 2 [0027] “The message can include a proposed eDRX timer value or some other indication (e.g., an extended DRX indication) that the UE is requesting to commence an eDRX cycle. The MME can send an accept message (e.g., an Attach/TAU Accept) granting the UE permission to commence the eDRX cycle. The accept message can include an eDRX timer value T.sub.eDRX. In cases where the request message included a proposed eDRX timer value, T.sub.eDRX can be equal to the proposed eDRX timer value. Alternatively, T.sub.eDRX can be a different timer value that the MME deems acceptable”)
	waking the UE to receive a paging from the network equipment in response to an expiry of the delay timer of the power saving mode expires; (Claim 32 “switch the UE into a power-saving state that applies the extended DRX cycle; switch the UE from the power-saving state into the idle mode (which applies a normal DRX cycle) before a periodic time instant T.sub.N, where T.sub.N is defined as T.sub.ref+N*T.sub.eDRX, where N is a non-negative integer; monitor a paging occasion (PO) for a paging communication from the MME for at least a predefined period of time”) and 
	receiving downlink data from the network equipment after the UE accepts the paging.  (Fig. 1a [Tx/Rx Traffic] and Page 2 [0025] “The UE can monitor for a paging message at each of the POs 102a-d. Incoming traffic for the UE can be identified at an MME at a time between the PO 102c and the PO 102d. The MME can send a paging message to the UE at PO 102d to notify the UE that there is incoming traffic for the UE. The UE can then trigger random access procedure to establish an RRC connection so that the incoming traffic can be received and outgoing traffic can also be sent.”)
Bangolae differs from the claimed invention by not explicitly reciting the power saving mode is mobile initiated connection only (MICO) mode.  
In an analogous art, Kim teaches a method and system for transmission to a UE (Abstract) that includes using eDRX in an EPC system (Fig. 22, [0725], [0757-0758] and using MICO in a 5GS system.  (Fig. 23 and [0795-0796])
Before the effectively filing date of the invention, it would have been obvious to one of ordinary skill in the art to recognize that the process for preparing to enter eDRX in an EPC network could have be used when implementing MICO in a 5G network and the results of the substitution would have been predictable.  One of ordinary skill in the art would have been motivated to do this since Kim states that eDRX can be applied to a 5G system as well.  (Kim [0725])
	Regarding claim 10, Bangolae in view of Kim teaches checking a registration accept message or a user equipment configuration update message from the network equipment;  (Bangolae Page 2 [0027]) 
	determining whether the UE is allowed to enter the MICO mode by the network equipment.  (Bangolae Page 2 [0027] “granting the UE permission to commence the eDRX cycle”)
	Regarding claim 13, the limitations of claim 13 are rejected as being the same reasons set forth above in claims 1 and 9.  (Specific structure can be found in Bangolae Fig. 10 and Kim Fig. 23)
	Regarding claim 14, the limitations of claim 14 are rejected as being the same reasons set forth above in claim 2.  
Regarding claim 16, the limitations of claim 16 are rejected as being the same reasons set forth above in claims 3 and 10.  
	Regarding claim 17, the limitations of claim 17 are rejected as being the same reasons set forth above in claim 4.  







Claims 5-8, 11, 12 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Kim as applied to claims 4, 5, 10 and 15-17 above, and further in view of 3rd Generation Partnership Project 3GPP TR23.724 v16.1.0 (06/2019); Study on Cellular Internet of Things (CIoT) support and evolution for the 5G System (5GS) (Release 16), hereinafter, 3GPP.
	Regarding claim 5, Bangolae in view of Kim teaches the use of a session management function (SMF) entity and a user plane function (UPF) entity (Kim Fig. 23), but differs from the claimed invention by not notifying at least one of a session management function (SMF) and a user plane function (UPF) entity.   
In an analogous art, 3GPP teaches wherein other network entities include at least one of a session management function (SMF) and a user plane function (UPF) entity.  (3GPP Page 94 Fig. 6.10.4.2-1 [5] “If the DDN failure happens, the AMF replies to the SMF for the DDN failure with an indication for confirming the notification service for the next UE availability. Further, the AMF may base on UE's reachability information to calculate buffering info and then include the following information in DDN response message: the buffer size (number of packets), buffering time, expected UE reachable time. The SMF forwards the buffering information to the UPF” and Fig. 6.10.4.2-1 [SMF & UPF] receive the information in steps 5 & 6)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Bangolae in view of Kim after modifying it to incorporate the ability to inform an SMF or UPF of the status of a UE since it enables the SMF/UPF to recognize how long information needs to be buffered for a specific UE.  (3GPP Page 94 [5])
	Regarding claim 6, Bangolae in view of Kim and 3GPP teaches triggering a service request procedure by the other network entities when the delay timer of the network equipment expires, and transmitting the downlink data to the UE.  (3GPP Page 94 Fig. 6.10.4.2-1 [7-9] downlink packets after expected time)
	Regarding claim 7, Bangolae in view of Kim and 3GPP teaches in response to allowing the UE to enter the MICO mode, transmitting a registration accept message or a user equipment configuration update message including a mobile initiated connection only indication.  (3GPP Page 91 Fig. 6.9.4-1 [4])
	Regarding claim 8, Bangolae in view of Kim and 3GPP teaches wherein the mobile initiated connection only indication includes the time length of the delay timer.  (3GPP Page 91 [4] “The AMF indicates the MICO mode indication and optional an Active Time value to the UE in the Registration Accept message. The AMF may also provide a periodic registration timer in the Registration Accept message to decide the power saving interval for the UE.”)
	Bangolae in view of Kim and 3GPP differs from the claimed invention by not explicitly reciting that it uses at least a spare bit.  However, the Examiner is taking Official Notice that it is well known to one of ordinary skill in the art to utilize unused bits within a message/packet before making a message/packet a larger size in order to efficiently use the existing resources already being transmitted.  One of ordinary skill in the art would have been motivated to do this because making the message/packet larger requires more power for transmission/processing/reception and is not as efficient as utilizing existing bit(s).  
	Regarding claim 11, Bangolae in view of Kim teaches the limitations of claim 10 above include entering the MICO mode when the received registration accept message or the receive UE configuration update message includes a mobile initiated connection only indication (Bangolae Page 2 [0027] and Page 3 [0032]), but differs from the claimed invention by not allowing to enter the MICO mode when the received registration accept message or the received UE configuration update message does not include the mobile initiated connection only indication.  
	In an analogous art, 3GPP teaches entering the MICO mode when the received registration accept message or a user equipment configuration update message including a mobile initiated connection only indication from the network equipment; (3GPP Page 91 Fig. 6.9.4-1 [4]) and
	not allowing to enter the MICO mode the received registration accept message or the received user equipment configuration update message without the mobile initiated connection only indication.  (3GPP Page 90 “The AMF, based on local configuration, Expected UE Behaviour if available, UE indicated preferences, UE subscription information and network policies, or any combination of them, determines whether MICO mode is allowed and optionally an Active Time value for the UE, and indicates it to the UE during Registration procedure. If the UE does not indicate preference for MICO mode during Registration procedure, the AMF shall not activate MICO mode for this UE”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Bangolae in view of Kim after modifying it to incorporate the ability to not enter MICO mode when permission is not granted as found in the 3GPP because MICO has to be supported in the UE, eNB and core network for it to operate properly.  
	Regarding claim 12, the limitations of claim 12 are rejected as being the same reasons set forth above in claim 8.  
	Regarding claim 15, Bangolae in view of Kim and 3GPP teaches wherein the registration request message or the periodic registration update request includes a mobile initiated connection only indication.  (3GPP Page 91 “The AMF indicates the MICO mode indication and optional an Active Time value to the UE in the Registration Accept message. The AMF may also provide a Periodic registration timer in the Registration Accept message to decide the power saving interval for the UE.” note: optional)
Regarding claim 18, the limitations of claim 18 are rejected as being the same reasons set forth above in claim 5.
	Regarding claim 19, the limitations of claim 19 are rejected as being the same reasons set forth above in claim 7 and 21 or 11.  
	Regarding claim 20, the limitations of claim 20 are rejected as being the same reasons set forth above in claim 8.  
Regarding claim 21, Bangolae in view of Kim and 3GPP teaches in response to not allowing the UE to enter the MICO mode, transmitting the registration accept message or a user equipment configuration update message without the mobile initiated connection only indication.  (3GPP Page 90 “The AMF, based on local configuration, Expected UE Behaviour if available, UE indicated preferences, UE subscription information and network policies, or any combination of them, determines whether MICO mode is allowed and optionally an Active Time value for the UE, and indicates it to the UE during Registration procedure. If the UE does not indicate preference for MICO mode during Registration procedure, the AMF shall not activate MICO mode for this UE”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646